168 Ga. App. 153 (1983)
308 S.E.2d 616
GLASS
v.
LOWERY.
66934.
Court of Appeals of Georgia.
Decided September 26, 1983.
Robert A. Kunz, for appellant.
Robert B. Edwards, Jennifer McLeod, for appellee.
QUILLIAN, Presiding Judge.
The defendant appeals a judgment entered on a jury verdict in an action seeking to recover damages resulting from an automobile collision. Held:
1. The defendant's contention that the verdict exceeded the evidence of damages by $.01 is a classic example for the application of the legal maxim  de minimis non curat lex.
2. It is urged that error was committed by the admission of certain documentary evidence regarding damages to plaintiff's vehicle. No objection was interposed when plaintiff's expert witness testified in a similar vein as to the amount of damages. Where evidence of a certain fact is admitted without objection, it is harmless error if incompetent or inadmissible evidence of the same fact is also admitted. Eiberger v. Martel Electronic, 125 Ga. App. 253 (6) (187 *154 SE2d 327); Strother v. South Expressway Radio, 132 Ga. App. 771, 774 (6) (209 SE2d 93); Converse v. O'Keefe, 148 Ga. App. 675 (2) (252 SE2d 92).
Judgment affirmed. Sognier and Pope, JJ., concur.